 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         G&G CLOSED CIRCUIT EVENTS,                   CASE NO. C18-1295JLR
           LLC,
11                                                      SHOW CAUSE MINUTE ORDER
                                Plaintiff,
12                v.

13
           SINGLE, LLC, et al.,
14
                                Defendants.
15
           The following minute order is made by the direction of the court, the Honorable
16
     James L. Robart, U.S. District Judge:
17
           It is ORDERED that counsel show cause by February 1, 2019, why this action
18
     should not be dismissed for failing to comply with Order requiring Status Report signed
19
     December 13, 2018, and due January 17, 2019. Absent a timely response to this Order,
20
     //
21
     //
22


     MINUTE ORDER - 1
 1   the action SHALL BE DISMISSED without prejudice.

 2         Filed and entered this 22nd day of January, 2019.

 3
                                               WILLIAM M. MCCOOL
 4                                             Clerk of Court

 5                                             s/ Ashleigh Drecktrah
                                               Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
